 GUNNELS INDUSTRIAL PAINTERS, INC.Gunnels Industrial Painters, Inc.andElton E. Hyatt.Case 23-CA-3992June15, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERSFANNING AND KENNEDYOn November 24, 1971, Trial Examiner Arthur M.Goldberg issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief, and the General Counsel filedan answering brief in support of the Trial Examiner'sDecision.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and the TrialExaminer's Decision in light of the exceptions andbriefs and has decided to affirm the Trial Examiner'srulings, findings, and conclusions, only to the extentconsistent herewith.Disagreeing with the Trial Examiner, we find thatthe evidence fails to establish that RespondentdischargedHyatt and Soffes because of Hyatt'sprotected concerted activities.Hyatt and Soffes, the alleged discriminatees, werejourneymen painters employed by Respondent onmaintenance painting work at the Houston ChemicalCompany plant in Beaumont, Texas. Hyatt generallyperformed tasks requiring him to work at significantheights,and Soffes worked in the sandblastingoperation.AboutMay 26, 1971, Job Foreman HollandassignedHyatt, Soffes, and a third employee tospray-paint a room in the plant. Because of thehazard of lead inhalation, General Foreman Muck-leroy ordered the employees to wear air masks.The next morning, Union 1 Business Agent St.Clair,atRespondent's suggestion, conducted ameeting of Respondent's employees on HoustonChemical's parking lot to discuss plant safety rules.Neither Muckleroy nor Holland attended the meet-ing.Hyatt asked St. Clair who was supposed to givehim orders on the job. St. Clair replied that it wasHolland.Hyatt then inquired if the job stewardshould instructMuckleroy to leave Holland's menalone,and if charges should be filed againstMuckleroy with the Union.The next day, Muckleroy learned of Hyatt'sinquiry.Muckleroy was concerned about his recordin the Union, having been a member of a sister localLocal Union 243, Brotherhood of Painters,Decorators and Paperhan-gers of America,AFL-CIO599for 31 years, and he asked St. Clair whether he couldbe fined. St. Clair advised him that he did not think itwould go that far.The record shows that a day or two later, JobForeman Holland assigned Hyatt and Soffes to thetask of brush-painting the safety supply room in theHouston Chemical plant, a job estimated to require40 man-hours. The work was part of the preparationfor Houston Chemical's open house for its employeesand their families to be held on Saturday, June 5.Generally, when the actual time spent exceeded theestimate by 10 percent or more, Houston Chemicalwould ask for,4 written explanation of the overage.Hyatt and - S fifes spent Friday (but not thefollowing Monday, a holiday), Tuesday, and Wednes-day until 3 p.m. in painting the room, withoutfinishing the job. At 3 p.m. on Wednesday, Muckler-oy discharged both Hyatt and Soffes, informing themthat not enough work had been done considering theamount of time that they had spent on the job. Therecord clearly establishes that they had completedonly two-thirds of the room in 46 man-hours,although the total job had been estimated at just 40man-hours.The next day Holland assigned Marian R. Spoone-more, a regular "brushman," to 'complete thepainting. Spoonemore finished the remaining third ofthe room in about 6 hours.Approximately a week after his discharge, Soffesasked St. Clair to call Muckleroy in an effort to gethim, Soffes, reinstated. St. Clair did so, and Muckle-roy said that he would see !his superior and, bygoingthrough the proper channels, try to get Soffes back towork. Also after the discharge, Soffes began picket-ing Houston Chemical's plant with a sign reading"Gunnels Unfair To Me." Somewhat later, Muckle-roy told Soffes that—if he would "keep his noseplean"and not complain to the Board's Regional Office inHouston, Muckleroy would see if Soffes could havehis job back. Muckleroy also told Soffes to take thepicket sign down if he wanted any chance of beingreemployed.The Trial Examiner concluded that Respondent'sGeneral Foreman Muckleroy discharged Hyatt andSoffes because of Hyatt's question to Union BusinessAgent St. Clair a week before as to whether chargesshould be filed with the Union against Muckleroybecause of the orders he gave to Holland's employ-ees.The Trial Examiner found that Muckleroy wasupset by Hyatt's inquiry, and that this, rather thanHyatt's poor work, was his motive for dischargingHyatt and Soffes.We agree that Hyatt's mere inquiry of the unionagent was related to the employees' working condi-197NLRB No. 92 600DECISIONSOF NATIONALLABOR RELATIONS BOARDtions and was protected concerted activity within themeaning of the Act. Disagreeing with the TrialExaminer, however, we find that there is substantialevidence to show that Hyatt and Soffes were in factterminated for their poor work and not because ofHyatt's inquiry. The original estimate of man-hoursrequired to paint the safety supply room, notincluding the ceiling, was a total of 32. This estimatehad been made by Muckleroy and Holland on April28, 1971, and accepted by Houston Chemical beforethe events herein transpired. An additional 8 man-hours was estimated when the ceiling painting wasadded to the work. Hyatt and Soffes, while notcustomarily assigned to brush work, were journey-men experienced as brush painters. Furthermore, wenote that Muckleroy had not made the assignment ofSoffes and Hyatt to this work. That function wasexercised by Job Foreman Holland.At the time of the discharges, Hyatt and Soffes hadalready expended a total of 46 man-hours on the job,but had finished only two-thirds of it. Spoonemore,admittedly an experienced brushman, then finishedthe remaining one-third of the work in only 6 hours.Hyatt and Soffes were well aware of the need to havethe painting done in time for Houston Chemical'sopen house on the following Saturday, yet byWednesday afternoon they had not completed thejob, and at that rate would presumably have requiredyet another 20-odd hours to finish the remainingthird.We find Muckleroy's increased scrutiny of Hyatt'sand Soffes' work after the union meeting a naturalconsequence ofMuckleroy's need to meet thedeadline set by Houston Chemical. In addition, wefind no significance in Houston Chemical's failure torequire a written explanation for the additional timeneeded for the safety supply room job, since thatdoes not tend to show Respondent's motivation. Wenote that the estimate for the job was made beforethe union activity here.Furthermore, we find that the evidence does notsupport the Trial Examiner's inference that Muckle-roy discharged Hyatt and Soffes because of Hyatt'sinquiry. The union business agent, to whom Hyattaddressed his question, later told Muckleroy not toworry about any action being taken against him,because it would not go that far. We note thatMuckleroy had been a member of a sister local for 31years and the incident was never again mentionedafterMuckleroy spoke to St. Clair.Considering the entire record, we are of theopinion that there can be nothing more than a meresuspicionofpossibleunlawfulmotivation here.Further, the postdischarge events relied on by theTrial Examiner do not serve to raise that suspicion toa legally supportable inference. Muckleroy's subse-quent promise to seek reemployment for Soffes couldaseasilyhave been the result of the Union'sintervention on Soffes' behalf, as an implied admis-sion by Muckleroy that the discharge had beendiscriminatorily motivated, and we are therefore notpersuaded that the latter inference either must orshould be drawn.We conclude, therefore, that no substantial evidenceexists to support the Trial Examiner's inference ofunlawful motivation. Accordingly, we shall dismissthe complaint insofar as it alleges that Hyatt andSoffes were unlawfully discharged.Soffes' PicketingThe Trial Examiner found that Respondent violat-ed Section 8(a)(l) of the Act when Muckleroy toldSoffes that his possible reemployment dependedupon the latter's cessation of picketing.We disagree with this finding of a violation. Thereis no evidence that Soffes consulted, or in any otherway acted in concert with, any other person inestablishing his one-man picket line. Indeed, his signreading "Gunnels Unfair To Me" states on its facethat his grievance centered only on himself. Hisadmitted purpose was not to achieve any objectwhichmight benefit employees collectively, butrather to rectify his own individual complaint. Hehimself testified that he believedMuckleroy firedhim because of Muckleroy's personal dislike for him.And since his discharge has not been proven to be aviolation of the Act, his picketing cannot be viewedas a protest of an unfair labor practice.We find that Soffes' picketing was not concertedactivity for, the purpose of mutual aid or protection,and therefore Respondent did not violate Section8(a)(1)when it requested him to cease picketing.Respondent's Conditional Offer ofReemployment to SoffesWe agree with the Trial Examiner that Respondentviolated Section 8(a)(1) of the Act by Muckleroy'sstatement that Soffes might have his job back if herefrained from filing charges with the Board'sHouston office.Clearly,Respondent sought toprevent Soffes from exercising his right to utilize theprocesses of the Board. Such interference with anemployee's right to seek redress from the Boardclearly deprives him of the protection of his concert-ed activities guaranteed by the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders that Respondent, GUNNELS INDUSTRIALPAINTERS, INC.Gunnels Industrial Painters, Inc., Beaumont, Texas,itsofficers,agents, successors, and assigns, shall:1.Cease and desist from:(a)Conditioning reemployment of dischargedemployees upon their giving up the right to filecharges with the National Labor Relations Board.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise ofthe rights guaranteed them by Section 7 of the Act.2.Take the following affirmative action whichthe Board finds will effectuate the policies of the Act:(a)Post at its place of business in Beaumont,Texas, copies of the attached notice marked "Appen-dix." 2 Copies of said notice, on forms provided bythe Regional Director for Region 23, after being dulysigned by its representative, shall be posted by itimmediately upon receipt thereof, and be maintainedby it for 60 consecutive days thereafter, in conspicu-ous places, including all places where notices to itsemployees are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 23, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to complyherewith.IT IS FURTHER ORDERED that the complaint be, andithereby is, dismissed insofar as it alleges thatRespondent violated the Act other than as foundherein.2 In the eventthatthisOrder is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National LaborRelationsBoard" shall read "Postedpursuant to aJudgment of the United States Court of Appeals enforcing an Order of theNationalLaborRelations Board "APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWe hereby notify our employees that:WE WILL NOT condition reemployment ofdischarged employees upon their giving up theright to file charges with the National LaborRelations Board.WE WILL NOT in any like or related mannerinterfere with the rights of our employees guaran-teed by Section 7 of the National Labor RelationsAct.DatedByGUNNELS INDUSTRIALPAINTERS, INC.(Employer)601(Representative)(Title)This is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Dallas-Brazos Building, 1125 BrazosStreet,Houston, Texas 77002, Telephone 713-226-4296.TRIAL EXAMINER'S DECISIONARTI3uRM. GOLDBERG, Trial Examiner: Based on acharge filed on June 7, 1971,' by Elton E. Hyatt, anindividual, complaint herein issued on July 9 alleging thatGunnels Industrial Painters, Inc. (herein called Gunnels,Respondent, or the Company), had violated Section 8(a)(1)and (3) of the National Labor Relations Act, as amended(herein called the Act). The putative violation of the Actconsisted of the discharge of Elton E. Hyatt and GeorgeSoffes on June 2 "because Elton E. Hyattjoined or assistedtheUnion or because Elton E. Hyatt engaged in otherconcerted activities for the purpose of collective bargainingor other mutual aid or protection." The Respondent'sanswer admitted the discharges of Hyatt and Soffes butdenied all material allegations of the complaint.At the hearing, General Counsel moved to amend thecomplaint to allege that "on or about June 7, 1971,Respondent threatened an employee by stating to him thatifhe continued engaging in his activities of picketingconcerning his discharge, that he would lose whateverchance he had of coming back to work." The amendmentof the complaint was permitted as was Respondent'samendment of its answer to deny the amended allegation.All parties participated in the hearing in Beaumont,Texas, on August 19 and were afforded full opportunity tobe heard, to introduce evidence, to examine and cross-examine witnesses, and to present oral argument. Respon-dent and General Counsel presented short closing state-ments at the hearing and both Respondent and theGeneralCounsel thereafter filed briefs.As well, theRespondent filed proposed findings of fact and conclu-sions of law.Based on the entire record in the case, my considerationof the oral arguments, briefs, and the Respondent'sproposed findings of fact and conclusions of law, and frommy observation of the witnesses and their demeanor, Imake the following:IUnless otherwise indicated all dates hereinafter were in 1971 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTconfusion between Holland and himself and Holland tookthe men to the fifth floor to start working. After the menhad set up to paint, Muckleroy reappeared and stated thatthe men would have to wearair masksat all times and forthe first man caught without his air mask, "it was payday."A respirator is a small device worn over the mouththrough which the wearer breathes. An air mask, on theother hand, is a breathing device which is hooked to an airoutlet by means of a flexiblehose.The air outlets locatedthroughout the plant provide fresh air for breathing.Hyatt testified that the men did not mind wearing the airmasks but that because Muckleroy had told them not topay attention to what Job Foreman Holland or anyone elsehad said, Hyatt was concerned. Hyatt explained that it hadbeen the practice on every job on which he had everworked for the general foreman to set up the job to beperformed and for the job foreman to place the men intheir positions on the various tasks. Hyatt testified that thegeneral foreman should follow this chain of command.However,Hyatt acknowledged, as Muckleroy testified,that it was one of thegeneral foreman's primary responsi-bilitiesto insure that the safety rules established byHouston Chemical were complied with by painters on thejob. Additionally, Hyatt acknowledged that it was not outof the ordinary for Muckleroy to come by where the menwere working and instruct them in safety matters.During the same day as this incident, on the fifth floor ofthe T.E.L. building, the Gunnels employees were told byPreston Daughdrill, the job steward, that there would be ameeting inHouston Chemical's parking lot the followingmorning before the start of work and that J. L. St. Clair,the union businessagent,would be in attendance. Thismeeting wasset up when Daughdrill called St. Clair andadvised the business agent that some of the men were notobserving the safetyrules.After Daughdrill's call, St. Clairchecked with Nat Shapiro, a company official, and Shapirostated that he would appreciate St. Clair's speaking to themen about the safety requirements on the job.All of the Respondent's painters who worked at theHouston Chemical facility attended the meeting held onthe parking lot. However, General Foreman Muckleroyand Job Foreman Holland did not attend. After St. Clairhad talked to the men about the hazards of working in acontaminated plant and what they should or should notdo,Hyatt asked from whom he was supposed to take hisorders and the business agent replied from Job ForemanHolland. Hyatt then inquired if it wouldn't be best for thejob steward to advise Muckleroy to leave the men aloneand that if the general foreman did not do so to file chargesagainst him through the local union. Joe Kavanaugh, thepresident of the localunion,who is employed by Gunnels,said that this would require atime-consuming proceduregoing through the executive board. Kavanaugh explainedthat it was not possible to simply imposea fine,but thatcharges would have to be brought against Muckleroy, andhe would be brought before the trial board which wouldfirst have to find him guilty before a fine could be imposed.Nothing further was said at this meeting about a possiblefine.Following themeeting onthe Houston Chemical parkinglot,Muckleroy was told by one of the Gunnels paintersGunnels Industrial Painters, Inc., a Texas corporation, isengaged in the business of providing painting services tovarious industries in the State of Texas and maintains itsprincipal office and place of business at Clute, Texas.During the calendar year preceding issuance of complaint,Respondent, within the State of Texas, performed servicesvaluedin excessof $50,000 for employers located withinthe State of Texas, and each of such employers, whoseprincipal offices are located outside the State of Texas, soldand shipped goods valued in excess of $50,000 directly topoints located outside the` States where their principaloffices are located.The complaint alleged, the answer admitted, and I findthat the Company is and has been at all times materialherein an employer engaged in commerce within themeaning of Section 2(6) and (7) of the Act and meets theBoard's standards for assertion of its jurisdiction.II.THE LABOR ORGANIZATION INVOLVEDLocal Union 243, Brotherhood of Painters,Decoratorsand Paperhangers of America,AFL-CIO (herein called theUnion),is and has been at all times material herein a labororganization within the meaning of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICES 'A.BackgroundThe Company performs full-time maintenance paint-work for the Houston Chemical Company at its Beaumont,Texas, plant. Houston Chemical manufactures lead addi-tives for gasoline as well as byproducts thereto. Becausepersonsworking at the Houston Chemical plant areexposed to lead which is ingested into their bodies,Houston Chemical requires that employees be tested eachmonth for the lead content in their bodies. As a result ofsuch tests, men are assigned a "color" indicating their ownlead content. The colors assigned are green for a normallead level and then in order of ascending rate of leadcontent yellow, orange, and red. If an employee is assignedred he is placed on a watch list and cannot work in certainprescribed areas of the plant.In the latter part of May, Elton E. Hyatt and GeorgeSoffes had been assigned to paint on the fifth floor ofHouston Chemical's west T.E.L. building. They hadalready sprayed the ceiling and had reached a stage in thework where a third man was needed to apply the wall colorup to the ceiling so that Hyatt and Soffes could spray thewalls. Foreman Clyde Holland assigned Eugene Carr asthe third employee to work with Hyatt and Soffes.After Foreman Holland had taken the crew of three menand equipped them for the painting, General Foreman RexMuckleroy appeared on the scene and stated that Cancould not work on the fifth floor of the T.E.L. building"because he was in the yellow." Holland stated that he hadcleared with a Houston Chemical employee Can's workingon the fifth floor if he wore his respirator. Muckleroy saidthat he would check into this matter to straighten out the GUNNELS INDUSTRIAL PAINTERS,INC.603aboutHyatt'sremarks concerning a possible fine ofMuckleroy.During the day following this safety meeting,Muckleroy called St.Clair,stated that one of the men hadtold him aboutHyatt's statements,and asked whether hecould be fined"for this."St.Clair advised the generalforeman that he did not think it would go that far, thatcharges would have to be brought against Muckleroy, andthat he would have to come before the trial board and befound guilty before a fine could be imposed.St.Clairstated his opinion that it would not go that far.Muckleroytestified that he had called St.Clair just to find out thefacts and that he was not concerned about Hyatt's threatsbecause"over a period of about 20 years as supervisor .. .have heard it before."However,Muckleroy also explained,"Well, placing a fine against a foreman or a supervisor inthe Union is not a very good record."Although Muckleroyin his testimony sought to createthe impression that Hyatt's statement about a possible finewas of no concern to him, I find that the general foremanwas concerned about Hyatt's threat of a fine and reacted tothis threat.That it was a matter of considerable concern tohim is evidenced by the call he placed to St.Clair uponlearningofHyatt's threat and Muckleroy's clear impres-sion that"placing a fine against a foreman or a supervisor... is nota very goodrecord."Muckleroy's displeasure with Hyatt's suggestion that thegeneral foreman be fined was further evidenced by achange inMuckleroy'sbehavior while carrying out hisduties of supervising and observing the men atwork. Hyatttestified without contradiction that,prior to the incident onthe parking lot,Muckleroy in making his rounds of themen on the job would usually stop and talk and joke withthe men and the men replied inkind toMuckleroy"as if hewas one of the regular men." Hyatt characterized hisrelationshipwith Muckleroy priorto his statements on theparkinglot as "very friendly."However,after the safetymeeting at which Hyatt had suggested that Muckleroy befined,he noticed that Muckleroy came around to where hewas working more often than before and that on his visitsMuckleroydid not stop and talk.Muckleroy would justcheckon what the men were doing and go on. Hyatttestifiedthatthe general foreman would stand and watchthe work,that there was no conversation and no jokingwithHyattas there had been prior to the parking lotincident.B.TheSafety SupplyRoom JobHouston Chemical was planning an open house for theemployees and their families to be held on June 5. Amongthe other areas of the Houston Chemical plant whichGunnels was asked to paint was the safety supply roomwhere safety equipment is stored and from which it isissued to employees working in the various areas of theplant. The safety supply room is approximately 12 by 24feetwith a linoleum-covered counter across the roomwhich blocks entry to persons coming in.On two walls ofthe room there are cabinets which reach to the floor inwhich equipment is stored.On April 28 General ForemanMuckleroy,withJobForeman Holland'sassistance,prepared an estimate for Houston Chemical of the man-hours which would be required to paint the safety supplyroom.Muckleroy explained that Gunnels,which operateson a cost-plus basis,isrequired to submit a writtenestimate showing the man-hours of work required for allpainting orders which it receives from Houston Chemical.Muckleroy testified further that he is usually required tosubmit a written explanation to Houston Chemical whentheman-hours actually spent on a job exceed the writtenestimate by 10 percent or more.Muckleroy's estimate forthe safety supply room job appears under a headingdescribing the required work as"Paint walls and cabinetsin Safety Equipment Room."The man-hours estimated forthe job were 32. Muckleroy first testified that the estimateincluded painting the ceiling of the room.However, otherwitnesses,including J. E. Morrison,Houston Chemical'ssafety director,testified that painting of the ceiling wasadded to the work after Hyatt and Soffes had started workin the safety supply room. When Muckleroy appeared onthe stand for the second time during the hearing, hechanged his testimony and stated that he had been in errorinhisprior statement that the original estimate hadincluded the ceiling.During his second appearance as awitness,Muckleroy estimated that painting the ceilingwould have added 8 man-hours of work to the originalestimate of 32 hours.On Friday,May 28,Job Foreman Holland took Hyattand Soffes to the safety supply room and issued instruc-tions thatthey shouldmake a day'swork of cleaning andpreparing the room for painting and "to start painting on itTuesday morning."Holland testified that he knew that thepreparation of the room for painting would take nearly allday and that Hyatt wanted to leave work at noon,"so thatwould leave only 12 hours to clean it and prepare it."Painting of the safety supply room was to be done bybrush.Hyatt had worked for the Respondent for approxi-mately 2-1/2 years prior to assignment to the safety supplyroom.He testified that most of his work for the Companyinvolved sandblasting,spraying,and high work on sus-pended scaffolds.Hyatt explained that there were onlythree men employed by the Company who did high workand that some people have a fear of height,especially ifthere is no support under their feet. For high work theCompany pays premium pay.Muckleroy testified thatHyatt is a spray painter.Soffes testified that he is not afirst-classbrushhand.For a period of approximately 3years prior to his being assigned to work with Hyatt,Soffeshad worked in the sand yard with Preston Daughdnll.Soffes at the time he was assigned to working with Hyattpointed out to Muckleroy that he had not done anybrushwork for 3 years and asked if someone else could nothave been assigned to that work.Soffes testified withoutcontradiction that Muckleroy replied that Soffes was doinga mighty fine job and that Muckleroy wouldn't think ofputting anyone else on the work.Monday, May 31, was a holiday and Soffes and Hyattreturned to work in the safety supply room on Tuesday,June 1, and started painting the inside and outside of thecabinetdoors and the walls. On either Tuesday orWednesday,Muckleroy advised Hyatt and Soffes that thepainting of the ceiling had been added to the work to bedone in the safety supply room.On Tuesday,June 2, Hyattand Soffes started painting the ceiling which required 604DECISIONSOF NATIONALLABOR RELATIONS BOARDworking on ladders. During the time they were working inthe safety supply room,Hyatt and Soffes discussed the factthatMuckleroy was watching them very closely.Soffestestified that when Muckleroy does something like that heisusually up to something and that he and Hyatt figuredthat "they were in for it." Soffes stated that he and Hyatt,worked harder than usual and tried their best to get asmuch work done as they could.Hyatt testified thatMuckleroy came to the safety supply room 8 or 10 times aday and would stand in the door and look in. HyattcharacterizedMuckleroy'sbehavior as "just plain bird-dogging us."LesterL.Smith,aHouston Chemicalemployee,testified that he had occasion to go to the safetysupply room while Hyatt and Soffes were painting. On onesuch occasion,Smith testified,Muckleroy came into thesafety supply room and someone in the room askedMuckleroy why he was"bird-dogging"these men. SmithtoldMuckleroy that it was not necessary for him to bird-dog the men as they were working.Smith testified thatMuckleroy replied that it was his job to bird-dog, that hewas paid to bird-dog, and that that was what he was goingto do.Smith replied that Hyatt and Soffes were workingand "were about two of the best guys he had."Smithcontracts house painting in his time away from HoustonChemical.Muckleroy testified that he visited the safety supplyroom four or five times on June 1 and increased his visitson June 2 to approximately eight because,he stated, thejob was not progressing.Muckleroy claimed that,duringhis visits on June 1 and 2, he observed Hyatt with his safetygoggles off leaning against the counter talking to the safetyclerk and other employees who were there for the purposeof picking up safety equipment.Further,Muckleroy, whilestating that he couldn't be specific,claimed to have askedHyatt and Soffes to speed up their work on one or twooccasions on June 1 and 2. Hyatt and Soffes denied thatMuckleroy at any time asked them to speed up the rate atwhich they were painting the safety room or spoke to themabout their work.I credit Hyatt and Soffes in their denialsthatMuckleroy had spoken to them about the progress ofthe job.In preferring Hyatt and Soffes' version I affordweight particularly to Soffes'testimony.From my observa-tionof Soffes while testifying,Iconclude that he isincapable of prevarication and testified with simplicity anddirectness to the truth.Muckleroy,on the other hand,sought to color the events to buttress his claim that Soffesand Hyatt were failing to perform the work in the safetysupply room in an expeditious manner.Thus, at firstMuckleroy sought to establish that the estimate of 32 man-hours for completion of the painting of the safety supplyroom included work on the ceiling.It was only after otherimpartial witnesses had established that the ceiling had notbeen included in the estimate,but had been added to thework after the job had been started,thatMuckleroyconceded that the original estimate did not contemplatepainting the ceiling and that additional man-hours of workwere needed for that extra work.Job Foreman Holland was absent from work on June 1and 2 and in his absence Preston Daughdrill, the jobsteward,was acting foreman.Daughdrill testified that hevisited the safety supply room once on June I and once onJune 2.On his first visit,on June 1,he claimed that Soffesand Hyatt were in a corner having a conversation with athirdpersonwhom he could not identify and furtherclaimed that he could not tell if the two employees wereworking.However,Daughdnll stated that he could not seetoo well because of the counter in the front of the roomand the fact that there were men in front of him.Daughdrill's June 2 visit to the safety supply room was atapproximately 2:30 p.m. He stated that at that time itappeared to him that Soffes was sitting either on the flooror on the box.He stated that he could not tell whetherSoffes was working at the time.Hyatt was sitting furtherback in the room and Daughdrill couldn't tell just what itwas that Hyatt was doing.Daughdnll stated that hereported to Muckleroy that"it looked like they weren'tdoing too much in it"and Muckleroy said that he woulddo some checking.On neither of his two visits to the safetysupply room did Daughdrill speak to either Soffes orHyatt.Examined further on his June 2 visit,Daughdrillacknowledged that the counter blocked his vision of Soffesso that he could only see the employee's head and that infact he did not even know if Soffes was indeed sitting at thetime.Muckleroy claimed that after this visit on June 2 tothe safety supply room,Daughdrill came and reported toMuckleroy that "they were sitting down."Daughdrilldenied that he had told Muckleroy that Hyatt and Soffeswere sitting at the time of his visit to the safety supplyroom.Daughdrill stated,"I told him exactly what I seen,and that was all." He had told Muckleroy that he had seenSoffes.Soffes testified that,at the time of Daughdnll's visitto the safety supply room on June 2,he and Hyatt wereworking on the ceiling which required the use of ladders.Further, Soffes denied that he had ever sat on the flooralthough several times he had had to get down on one kneetowork. Safety supply room clerk Johnson,a HoustonChemical employee,testified that there were times whenHyatt and Soffes had to assume a sitting position to workon the bottom of the cabinets which extend all the way tothe floor.'At approximately 3 p.m. on June 2,Muckleroy came tothe safety supply room and told Soffes and Hyatt to loadtheir equipment in the Company's pickup truck.After theydid so, he drove them to the paint shack where employeeschange their clothes and clean their equipment.No wordswere exchanged during this trip. At the paint shack,Muckleroy informed Soffes and Hyatt that he was lettingthem go.Hyatt claimed to have asked three times for areason for their discharge and that three times Muckleroyrefused to give an answer.However,Hyatt testified thatMuckleroy at one point said that there had been too manycomplaints.When Hyatt asked who was complaining,Muckleroy replied that he was.Muckleroy confirmed thatthe exchange about complaints had taken place, but addedthat he had told the employees that he was complainingbecause not enough work had been done considering theamount of time they had spent.Muckleroy testified that hefiredSoffes and Hyatt because they were not gettingsufficient production and he knew this because based onhis experience in the industry he was in a position to knowapproximately how much time it takes to paint an area.Hyatt testified that subsequent to the discharge he went GUNNELS INDUSTRIAL PAINTERS, INC.605to the union office and told Union Business Agent St. Clairthat he had been laid off. St. Clair called Muckleroy whoinformed the union agent that the two men had been firedforunsatisfactorywork. St. Clair asked Muckleroy tosupply Hyatt with a termination slip which he had refusedtodo at the time of the discharge and Muckleroysubsequently sent the termination slip to St. Clair whodelivered it to Hyatt.On Thursday, June 3, Job Foreman Holland returned towork and assigned Marian R. Spoonemore to complete thepainting of the safety supply room. Spoonemore, who isknown as a brushman, completed the work remaining inapproximately 6 hours. At the time Spoonemore reportedto the safety supply room approximately one-third of theceiling remained to be painted as well as some work on thewalls and a few of the cabinets.C.Postdischarge EventsSoffes testified that approximately 1 week after thedischarge Muckleroy called his home. Soffes was not thereand his daughter took the message that Soffes was toreturn the call.Upon his return home, Soffes calledMuckleroy who asked if Soffes wanted his job back. WhenSoffes replied that he did, Muckleroy said that in a fewdays he figured to hire Soffes back. Soffes then asked whyhe had been fired. Muckleroy replied that he had hisreasonsbut he believed he could get Soffes back on thejob. Soffes asked when that would be and the generalforeman replied in a few days, perhaps in a week or two.Muckleroy explained that he had to check with NatShapiro, one of his superiors at Gunnels. Soffes testifiedthatMuckleroy advised him to keep his nose clean, not todo anything about it, and not to go to Houston.2 Theconversation ended with Muckleroy saying he would seethat Soffes got hisjob back.Muckleroy testified that he did not think he ever calledSoffes on the phone but did not specifically deny makingsuch a call. However, Muckleroy testified that some 3 or 5days after the discharge while on his way to work he cameupon Soffes who was picketing the plant with a signreading "Gunnels Unfair To Me." Muckleroy testified thathe asked Soffes to take the sign down saying, "My god,George, don't lose the last chance you have to get back towork. Take that thing down, put it in your truck, and gohome." Muckleroy testified that the intent of his statementwas "that perhaps Soffes could come back to work."After reemployment did not take place Soffes visitedBusinessAgent St. Clair at the union office. St. Clairtestified that he called Muckleroy in an effort to get Soffesback to work with the Company. In this conversation,Muckleroy informed the union business agent that hewould see Shapiro and by going through the properchannelstry to get Soffes back to work. St. Clair theninformed Soffes that Muckleroy would make an effort tosecure hisreemployment. Muckleroy acknowledged havingreceived this call from St. Clair and having said that he"would have to go through the procedures of goingthroughmy supervision," mentioning Shapiro's name inthe conversation.D.Conclusions and FindingsIhave heretofore found that General Foreman Muckle'-roy was upset by Hyatt's suggestion at the union'meeting!onthe parking lot that a fine be levied against Muckleroybecause of the manner in which he was assigning work tothe men.3 Muckleroy contacted the Union's business agentto determine whether the disciplinary action suggested byHyatt could and would be imposed and thereafterMuckleroy's attitude towardHyatt changed and theprocedures he followed in carrying out his responsibility ofobserving Hyatt at work were also modified.The record establishes that neither Hyatt nor Soffes wasan experienced brushman, the skill required for paintingthe safety supply room. Hyatt was experienced in spraypainting and high work, and Soffes had worked for 3 yearsin the sand yard. In the work which Hyatt and Soffesperformed on the fifth floor of Houston Chemical's T.E.L.building they performed the tasks by spraying and for thebrushwork required to bring the wall color up to the ceilinga third man had been assigned to their crew. However, forpainting of the safety supply room where experience with abrush was needed, Muckleroy and Holland assigned SoffesandHyattwho were not known for such a skill.Respondent's claim that the two men were laying down onthe job and that the time they spent on the safety supplyroom far exceeded the estimate for that work is not borneout by the facts. The originalestimateforman-hoursrequired to paint the safety supply room, not including theceiling,was a total of 32. Taking Muckleroy's estimate ofan additional 8 hours to paint theceiling,a total of 40hourswas contemplated for completion of the work.Noting Holland's testimony that Hyatt was to put in onlyhalf a day on Friday, Soffes and Hyatt had put in a total of42 man-hours on the safety supply room at the time oftheir termination at 3 p.m. on Wednesday, June 2.Spoonemore, an experienced brushman, then spent anadditional 6 hours on Thursday, June 3, to complete thework. As Muckleroy testified, when Gunnels exceeded theestimate for any particular job assignment HoustonChemical required a written explanation. Thus, HoustonChemical's failure to require a written explanation for theexcesstime consumed in the safety supply room lendssubstantialsupport to the conclusion that HoustonChemical, the firm which was footing the bill on a cost-pluscontract,did not consider the overage of man-hoursexpended on this particular job as excessive.Moreover, the evidence totally fails to support theassertion that Hyatt and Soffes were failing to diligentlyperform the work in the safety supply room. Thus,Muckleroy's claim that Acting Job Foreman Daughdrillhad reported on Tuesday, June 2, that Hyatt and Soffeswere sitting down is refuted by Daughdrill's own testimo-ny. Daughdrill stated that on his visit to the safety supplyroom all he could see was Soffes' head because the rest of2Hyatt filed the underlying charge in this case with the HoustonRegional Office on June 73Hyatt's complaint and suggestion of disciplinary action against thegeneral foreman in connection with the assignment of work to the menconstituted concertedactivityprotectedby the ActN L R B v Guernsey-MuskingumElectric Cooperative, Inc,285 F 2d 8 (C A. 6); cfJoanna CottonMills Co v NLRB ,176 F 2d 749, 752-753 (C A. 4) 606DECISIONSOF NATIONALLABOR RELATIONS BOARDSoffes was blocked by the counteracrossthe front of thesafety supply room and by Houston Chemical employeeswho werestandingat the counter. Therefore, Daughdrillcould not say whether Soffes was sittingat the time.Further,Daughdnll testified that all he told Muckleroyfollowing this visit to the safety supply room was what hehad seen and what he hadseen wasSoffes' head. Thenature ofthe safety supply room work, with cabinets andcabinet doorsrunning tothe floor, required that Hyatt andSoffes atthe timeswhen they were cleaning and paintingthe bottoms of the cabinets would in some way, either bysitting,kneeling,or crouching,assume a positionclose tothe floor so that this work could be performed. Muckleroywas not a crediblewitness.His efforts to create theimpressionthat the original 32-hour estimate included thepaintingof the ceiling, his misstatement of Daughdnll'sJune 2 report, and his claimed lack of knowledge that JobForeman Holland had instructed Hyatt and Soffes tospend the entire day on Friday in cleaning and preparingthe room forpaintingestablish thatMuckleroy wasstretching the truth to justifyhis terminationof the twomen. Accordingly, I do not credit Muckleroy's claim thaton a number of occasions when he visited the safety supplyroom job he had urged the men to speed up the painting ofthe room. Finally, in concluding that the claim that Hyattand Soffes were failing to perform the safety supply roomwork in an expeditiousmanner,Inote the testimony ofLester L. Smith, a disinterested Houston Chemical employ-ee and an experienced painter, who testified that at onepoint when Muckleroy was visiting the safety supply roomhe had noted to the general foreman that Hyatt and Soffes"were just about two of the best guys he had."Muckleroy's promise on two occasions following theJune 2 terminations to make efforts to reemploy Soffesfurther buttresses the finding that the discharges for theasserted reason that the two men failed to perform asatisfactory amount of work in the safety supply roomwere pretextualin natureand that Muckleroy's real motivewas to eliminate from the Company's employ Hyatt whohad shown the temerity to suggest that discipline beimposed within the Union on Muckleroy for the manner inwhich he performed his jobas a generalforeman. Underthe circumstances, I find that Soffes was terminated tomask the discriminatory nature of Hyatt's discharge.Superex Drugs, Inc.,143 NLRB 110, 115, enfd.in pertinentpart 341 F.2d 747 (C.A. 6). In his telephone conversationswith both Soffes and UnionBusinessAgent St. Clair,Muckleroy promised to speak to Gunnels Official Shapiroin an effort to get Soffes back to work. Further, at the timewhen Muckleroy came up on Soffes picketing the Compa-ny following his discharge, Muckleroy indicated to Soffesthat there was a possibility of his reemployment. Had thetrue reason for the termination of the two men been theircommon failure to give a full day's work in the safetysupply room, there wasno reasonforMuckleroy to4Muckleroy's statements to Soffes on the occasion when Soffes waspicketing the plant violated Sec 8(a)(1) of the Act The general foremanconditioned Soffes' reemployment upon his cessation of picketing and thewarning to Soffes that he not go to Houston was coupled with the questionas to whether Hyatt had already done so The clean implication of thewarning that Soffes not go to Houston as Hyatt had done was a linking ofSoffes' possible reemployment with his eschewing the right to file a chargepromise to endeavor to restore Soffes to employment withthe Company.4Accordingly, I find that the discharges of Hyatt andSoffes were in retribution for Hyatt's protected concertedactivity at the union meeting on the parking lot when hesuggested disciplinary action against the general foremanbecause of the manner in which he performed hissupervisory tasks affecting all of the men and violatedSection 8(a)(1) of the Act.5IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forthin section III,above,occurring in connection with the operationsdescribed in section I, above, have a close, intimate, andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYHaving found that the Respondent engaged in unfairlabor practices in violation of Section 8(a)(1) of the Act. Ishall recommend that it cease and desist therefrom andtake certain affirmative action designed to effectuate thepolicies of the Act.Having found that the Respondent unlawfully dis-chargedEltonE.Hyatt and George Soffes, I shallrecommend that Respondent be ordered to offer to theemployees named immediate and full reinstatement totheir former jobs or, if those jobs no longer exist, tosubstantially equivalent positions,without prejudice totheir seniority and other rights and privileges, and makethem whole for any loss of earnings suffered as a result ofRespondent's unlawful conduct. Backpay shall be comput-ed in the manner set forth in F.W. Woolworth Company,90NLRB 289, with interest added thereto in the manner setforth inIsisPlumbing & Heating Co.,138 NLRB 716.Itwill also be recommended, in view of the nature of theunfair labor practices in which the Respondent engaged,6that it cease and desist from infringing in any manner uponthe rights guaranteed employees by Section 7 of the Act.CONCLUSIONS OF LAW1.Gunnels Industrial Painters,Inc., isan employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Local Union 243, Brotherhood of Painters, Decora-tors and Paperhangers of America, AFL-CIO, is a labororganization within the meaning of Section 2(5) of the Act.3.By engaging in certain described conduct referred tohereinabove, in sectionIII,Band C hereof, Respondentinterfered with, restrained, and coerced its employees inunder the Act5 In view of the fact that the remedy afforded for this 8(a)(1) discharge ofthe two employees is the same as that which would flow from a finding of aviolation of Sec.8(a)(3) of the Act,Ido not deem it necessary to reach thequestion as to whether these discharges violated Sec 8(a)(3) of the Act aswell.6 SeeNLRB v. Entwistle Mfg Co,120 F 2d 532, 536 (C A. 4) GUNNELS INDUSTRIAL PAINTERS, INC.607the exercise of rights guaranteed to them in Section 7 of theUpon the foregoing findings of fact, conclusions of law,Act, and thereby has engaged in and is engaging in unfairand the entire record, and pursuant to Section 10(c) of thelabor practices within the meaning of Section 8(a)(1) of theAct, I hereby issue the following.Act.[RecommendedOrderomitted from publication.]4.The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.